IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0976
                               Filed November 4, 2020


IN THE INTEREST OF I.S.,
Minor Child,

J.M., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Michael M. Lindeman of Lindeman Law, Cedar Rapids, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Kimberly Opatz of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor child.



       Considered by Mullins, P.J., and May and Schumacher, JJ.
                                         2


MULLINS, Presiding Judge.

       A mother appeals the termination of her parental rights to her minor child.1

She challenges the juvenile court’s denial of her motion to continue the termination

hearing and argues the court erred in holding the hearing by video conference

despite her refusal to waive her personal presence. She also argues the child

could have been returned to her care at the time of the termination hearing,

termination is contrary to the child’s best interests, and the statutory exception to

termination contained in Iowa Code section 232.116(3)(c) (2020) should have

been applied.

I.     Background Facts and Proceedings

       This family came to the attention of the Iowa Department of Human Services

(DHS) in November 2018 upon allegations of the father using methamphetamine

while caring for the child, who was born roughly a month earlier.2 The mother

agreed to stay away from the father if she thought he relapsed. In February 2019,

the child was adjudicated as in need of assistance pursuant to the parties’

stipulation. In May, concerns arose that the parents had been drinking heavily for

several days and were caring for the child while intoxicated.        The child was

removed from parental care and was not returned during the remainder of the

proceedings. The mother continued to struggle with alcohol abuse. She began

participating in substance-abuse treatment, mental-health treatment, and family

treatment court in late 2019.    In October, DHS recommended a three-month


1 The father’s parental rights were also terminated. He does not appeal.
2 The mother’s three other children were removed from her care in 2005 and were
adjudicated children in need of assistance (CINA). Custody of the children was
transferred to their fathers, and the cases were closed.
                                         3


extension based on the mother’s progress.          Then the mother relapsed in

November, again in January 2020, and again in April 2020. And while the mother

progressed to semi-supervised visitation in October 2019, her visits reverted to

being fully supervised shortly thereafter due to her lack of participation in

substance-abuse treatment and concerns for alcohol abuse.

       In February 2020, DHS recommended, and the State filed, a petition for

termination of parental rights.    The mother worked her way back to semi-

supervised visits in March, but visits were moved to an electronic format in April

due to COVID-19. In light of this, the mother’s electronic visits with the child were

increased in frequency.

       The termination matter was set for final pretrial conference on June 3, and

trial on June 8. On April 6, the supreme court entered an order containing the

following provision:

       Those hearings that are set between April 6, 2020 and June 15, 2020
       should either be continued until after June 15, 2020 or should ONLY
       be conducted by video or phone conferencing. Uncontested
       hearings should use remote technology. Contested hearings, such
       as a contested adjudication hearing or termination hearing, may be
       conducted via remote technology if all parties agree, and thereafter
       file a written waiver of personal appearance or waive such
       appearance on the record. If one party objects to proceeding by
       phone, and the juvenile court believes the matter should nonetheless
       go forward and not be postponed, then the court can order telephonic
       testimony.

Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions for

Coronavirus/COVID-19 Impact on Child Welfare and Juvenile Justice Youth and

Families ¶7 (Apr. 6, 2020), available at https://www.iowacourts.gov/collections/48

8/files/1079/embedDocument/.
                                        4


      On May 22, the supreme court entered another order providing: “Non-

delinquency juvenile matters set to commence before July 13, 2020 shall either be

continued to a date no earlier than July 13, 2020 or conducted with the parties

and/or participants appearing remotely using videoconference or telephone at the

discretion of the court.” Iowa Supreme Ct. Supervisory Order, In the Matter of

Ongoing Provisions for Coronavirus/COVID-19 Impact on Court Services ¶41 (May

22, 2020), available at https://www.iowacourts.gov/collections/499/files/1093/emb

edDocument/.

      On May 28, the mother filed a motion to continue trial, in which she

demanded personal appearance at trial and noted her refusal to waive the same.

The court considered the motion at the June 3 pretrial conference, at which the

State and guardian ad litem resisted a continuance, arguing the child’s need for

permanency outweighed any disadvantages of conducting the trial by video

conference. The court ruled on the motion to continue as follows:

      [T]he child is approximately 19 months old and has been removed
      from parental care for over a year. The court finds that her need for
      permanency dictates that this matter not be delayed for another
      several months in order to schedule a face-to-face trial. The Court
      has arranged for the matter to proceed via video means. This will
      allow the witnesses to be viewed by the parties as they testify. The
      mother has, for many weeks, participated in Family Treatment Court
      via a video platform and has shown herself adept at doing so. If the
      mother and counsel wish, nothing prohibits them from being in the
      same location during the trial. If they choose not to do so, the court
      will make time after each witness’ testimony for the parties to confer
      with their clients in private before continuing with the next witness.
      The court finds that the best interest of the child weighs in favor of
      continuing with the trial as scheduled with those provision[s] made to
      allow for the mother’s participation remotely. The mother’s motion to
      continue is denied.
                                        5


Trial was conducted on June 8 and 22, after which the juvenile court terminated

the mother’s parental rights pursuant to Iowa Code section 232.116(1)(h). The

mother appeals.

II.    Standard of Review

       Appellate review of orders terminating parental rights and constitutional

claims is de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019); In re C.M., 652
N.W.2d 204, 209 (Iowa Ct. App. 2002). Our primary consideration is the best

interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the child’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011). However, we review the denial of a

motion to continue for an abuse of discretion, which occurs “when ‘the decision is

grounded on reasons that are clearly untenable or unreasonable,’ such as ‘when

it is based on an erroneous application of the law.’” In re A.H., ___ N.W.2d ___,

___, 2020 WL 4201762, at *3 (Iowa Ct. App. 2020) (quoting In re M.D., 921 N.W.2d
229, 232 (Iowa 2018)).

III.   Analysis

       A.    Motion to Continue

       We begin with the denial of the mother’s motion to continue. The mother

appears to argue the denial of her motion to continue violated her constitutional

rights to due process and to confront witnesses.3 But, as to the due process


3  The mother specifically points out that she “was unable to effectively
communicate with her counsel, unable to present physical rebuttal evidence she
was asked about, and unable to fully engage in the process or even hear parts of
the proceeding.” The record belies her claims. The mother was provided frequent
breaks to consult with counsel, of which she took advantage. And the mother fails
to point to what physical evidence she would have liked submitted, nor did she ask
                                        6


challenge, the mother participated in the entire hearing, the court provided

additional safeguards in the form of frequent breaks for consultation, and we

recently struck a balance between the interest of permanency for children and

one’s interest in participating in a termination hearing in person, and we found

conducting a termination hearing by electronic means when the circumstances do

not permit in-person attendance did not violate due process. Id. at *5–9. We find

the mother’s due process rights were likewise not violated here. As to the claimed

violation of the mother’s right to confront witnesses, we repeat there is no

constitutional “right to confront witnesses outside the context of a criminal

proceeding.” Id. at *5 n.9. Lastly, we disagree with any implication by the mother

that the juvenile court may only order a telephonic hearing to proceed over

objection when emergency circumstances are present. The relevant provision

from our supreme court’s order simply leaves it to the juvenile court to decide

whether the matter should proceed. In any event, where, as here, the limitations

period has lapsed, we view termination proceedings with a sense of urgency. See

In re C.B., 611 N.W.2d 489, 495 (Iowa 2000).

      B.     Sufficiency of the Evidence

      The mother appears to challenge the sufficiency of the evidence supporting

the statutory ground for termination cited by the juvenile court, as she passively

argues “there is no clear and convincing evidence that the child could not be

returned to [her] care.” See Iowa Code § 232.116(1)(h)(4). But the mother



that the record be left open for the purpose of submitting the alleged evidence.
And, while there were some technical difficulties during trial, the court took
remedial action after each such instance, such as directing that questions or
answers be read back when there were sound or connection issues.
                                         7


demonstrated an inability to maintain long-term sobriety, which resulted in lack of

progression in visitation.     While the mother progressed to semi-supervised

visitation in October 2019, her visits reverted to being fully supervised due to her

lack of participation in substance-abuse treatment and concerns for alcohol abuse.

The mother worked her way back to semi-supervised visits in March 2020, but

visits were moved to an electronic format in April due to COVID-19. By the time of

the June termination hearing, neither the family safety, risk, and permanency

(FSRP) or DHS workers were able to recommend semi-supervised visits, let alone

return to parental custody, due to the mother’s recent erratic behavior. The FSRP

worker testified to her continuing concerns for the mother’s mental health and

inability to maintain long-term sobriety. The worker also testified the mother was

not in a position to have semi-supervised visitation and she would not be in a

position to have semi-supervised visits “any time soon.” The DHS worker was

unable to recommend the child be returned to the mother’s care due to her pattern

of relapses, deterioration of her mental health, and resulting erratic behavior. Even

the mother’s close friend agreed the child could not be returned to the mother’s

care at the time of the termination hearing, noting the mother needed to continue

participating in services and progress in her level of visitation.     We find the

evidence clear and convincing that the child could not be returned to the mother’s

care at the time of the termination hearing.

       C.     Best Interests

       Next, the mother contends termination is contrary to the child’s best

interests. In determining whether termination is in the best interests of a child, we

“give primary consideration to the child’s safety, to the best placement for
                                          8


furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” Iowa Code § 232.116(2).

       As noted, the defining elements of a child’s best interests are safety and

need for a permanent home. H.S., 805 N.W.2d at 748. While the mother’s close

friend testified to her belief the mother is on a “corrective path” and has the ability

to provide care for the child, a de novo review of the record discloses the mother’s

pattern of short stints of sobriety followed by relapse. The mother largely bases

her best-interests claim on the fact that she has engaged in services. But what is

most troubling is the mother’s repeated relapses occurred while she was engaged

in substance-abuse treatment, mental-health therapy, Alcoholics Anonymous,

family treatment court, and other programming. “We hold no crystal ball, and to

some extent, the [best-interests] determination must be made upon past conduct.”

In re M.M., No. 16-1685, 2016 WL 7395788, at *4 (Iowa Ct. App. Dec. 21, 2016).

Alcoholism is a crippling affliction. While we hope the mother prevails in her battle

with the disease, “we cannot deprive a child of permanency after the State has

proved a ground for termination” upon such sentiments. See In re A.B., 815
N.W.2d 764, 777 (Iowa 2012). The mother has had ample time and resources to

remedy the need for removal but has failed to do so. “It is simply not in the best

interests of children to continue to keep them in temporary foster homes while the

natural parents get their lives together.” Id. at 778 (citation omitted).

       This is unquestionably one of those unfortunate cases in which a parent

progresses and regresses, the progress is not enough to have the child returned

to their care, and matters simply reach a point at which the child’s best interests

command permanency and stability.
                                          9


               There are a number of stern realities faced by a juvenile judge
       in any case of this kind. Among the most important is the relentless
       passage of precious time. The crucial days of childhood cannot be
       suspended while parents experiment with ways to face up to their
       own problems. Neither will childhood await the wanderings of judicial
       process. The child will continue to grow, either in bad or unsettled
       conditions or in the improved and permanent shelter which ideally,
       at least, follows the conclusion of a juvenile proceeding.
               The law nevertheless demands a full measure of patience
       with troubled parents who attempt to remedy a lack of parenting
       skills. In view of this required patience, certain steps are prescribed
       when termination of the parent-child relationship is undertaken under
       Iowa Code chapter 232. But, beyond the parameters of chapter 232,
       patience with parents can soon translate into intolerable hardship for
       their children.

In re A.C., 415 N.W.2d 609, 613 (Iowa 1987). We find termination to be in the

child’s best interests.

       D.     Statutory Exception

       To the extent the mother requests the application of the statutory exception

to termination contained in Iowa Code section 232.116(3)(c), while we

acknowledge a bond between the mother and child, we conclude she failed to meet

her burden to show “that the termination would be detrimental to the child . . . due

to the closeness of the parent-child relationship,” especially given the child’s young

age and removal from the mother for most of her short life. See In re A.S., 906
N.W.2d 467, 476 (Iowa 2018) (noting the parent bears burden to establish an

exception to termination). While the FSRP worker acknowledged a bond between

the mother and child, she opined termination would not affect the child’s emotional

health and stability. The DHS worker likewise acknowledged a bond between the

mother and child but opined the child “is young enough to be able to move forward

without any great impact” resulting from termination, and the child is bonded to her

pre-adoptive foster family.
                                       10


IV.   Conclusion

      We affirm the termination of the mother’s parental rights.

      AFFIRMED.